PER CURIAM.
James A. Nitti appeals the summary denial of his motion to correct illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). Nitti claims he should receive forty-five days credit for the time he spent in jail prior to sentencing in circuit court case numbers 91-19226 and 92-19109.
The trial court’s denial was based on the fact that Nitti was not incarcerated on both charges at the same time. However, we are unable to confirm that finding because the trial court failed to attach to its order those portions of the record refuting appellant’s allegation. Accordingly, we must reverse the trial court’s order. On remand, if the court again denies relief, it must attach portions of its records that refute the appellant’s allegations. See Summerall v. State, 637 So.2d 370 (Fla. 2d DCA 1994).
Reversed and remanded.
FRANK, C.J., and HALL and THREADGILL, JJ., concur.